Citation Nr: 0730338	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-33 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a higher assignable rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1969, and from April 1971 to April 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for PTSD, assigning a 30 percent 
disability rating, effective August 16, 2004.  A notice of 
disagreement was filed in June 2005 with regard to the 
disability rating assigned; a statement of the case was 
issued in August 2005; and, a substantive appeal was received 
in September 2005.  A December 2006 rating decision assigned 
a 50 percent disability rating, effective July 30, 2006.  As 
the maximum schedular rating was not assigned and the higher 
rating was not assigned for the entire appeal period, the 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35 (1993).

The veteran testified at a RO hearing in October 2005, and at 
a Board hearing in July 2007.  At the Board hearing, the 
veteran submitted updated VA outpatient treatment records 
dated from January to June 2007, and waived RO review of such 
new evidence.

The Board notes that in February 2007, the veteran withdrew 
his appeal with regard to entitlement to a higher assignable 
rating for spondylosis, herniated nucleus pulposus L4-5, and 
entitlement to service connection for hearing loss 
disability.  


FINDINGS OF FACT

1.  From August 16, 2004, through July 29, 2006, the 
veteran's PTSD is essentially manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, and 
chronic sleep impairment. 

2.  From July 30, 2006, the veteran's PTSD has been 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, judgment, thinking, 
or mood, due to such symptoms as impaired impulse control 
(such as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and, inability to establish and 
maintain effective relationships; but has not resulted in 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss or names of 
close relatives, own occupation, or own name.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the period August 16, 2004, 
through July 29, 2006, for the veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2007).

2.  The criteria for a rating of 70 percent (but no higher) 
for PTSD have been met, effective from July 30, 2006.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in November 
2004, with regard to the underlying issue of entitlement to 
service connection for PTSD.  The letter predated the April 
2005 rating decision which granted service connection.  See 
id.  The issue of entitlement to an increased disability 
rating is a downstream issue from that of service connection, 
thus another VCAA notice is not be required, pursuant to 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Thus, the VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA 
outpatient and inpatient treatment records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examination reports dated in December 2004 
and October 2006.  The examination reports obtained are 
thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Factual Background

In December 2004, the veteran underwent an initial VA 
examination pertaining to his claim of service connection for 
PTSD.  The veteran complained of interrupted sleep, and 
nightmares about dying, being blown up and getting shot.  He 
reported anger at how Vietnam veterans were treated compared 
with current veterans.  He reported hypervigilance, 
specifically checking to see that doors and windows are 
locked.  He reported irritability and easily losing his 
temper.  He reported an inability to get along with 
coworkers.  He reported keeping his distance from others and 
disliking socializing or being in a crowd.  He reported 
hearing 'voices' when in crowds or when angry.  The voice 
says "get out of here, leave" or "take care of it."  He 
sometimes fears being followed, and reported one episode of 
seeing dark shadows with mumbling voices outside of his 
window.  He has obtained Associate and Bachelor degrees, and 
reported employment as a special education teacher since 
1987.  He reported two marriages, and three children.  He 
argues frequently with his wife, and does not have close 
relationships with his children.  He reported having no 
friends; does not socialize with coworkers; and does not get 
along with people at work.  With regard to any activities and 
leisure pursuits, he reported spending time on his land in 
the country by himself.  He reported drinking 12 beers per 
day after work, but never before or during work.  On mental 
status examination, he was cooperative, made good eye 
contact, appeared moderately anxious and constantly tapped 
his left foot throughout the interview.  His mood appeared 
mildly depressed and he was frequently tearful during the 
interview relating to his interview.  There was no impairment 
of thought process or communication.  He reported auditory 
hallucinations at times, but the examiner noted these were 
intermittent and not persistent and were considered 
subjective complaints.  No delusions were reported, but 
paranoia was noted.  His ability to maintain minimal personal 
hygiene and other basic activities of daily living was 
unimpaired.  He was oriented to person, place and time.  
There was no memory loss or impairment, and no obsessive or 
ritualistic behavior which interferes with routine 
activities.  His rate and flow of speech was normal, but he 
was sometimes circumstantial.  No panic attacks were 
reported.  He reported some depressed mood and at least 
moderate anxiety.  There was no impaired impulse control, or 
mood disorders.  The examiner diagnosed PTSD, chronic; and 
alcohol abuse and dependence.  The examiner assigned a GAF 
score of 65.  The examiner noted that the veteran was fully 
employed but noted that the veteran felt his job was in 
jeopardy but had received no notice to that effect.  This was 
due to a national education program, not to his PTSD.  The 
examiner noted mild impairment due to seven missed days at 
work in the last six months due to difficulty with sleep 
secondary to PTSD.  There appeared to be moderate 
psychosocial impairment with avoidance of socialization 
activities and some difficulties in relating with his family.  

On the same day of his VA examination, a VA outpatient 
treatment records reflects that he was seen for behavioral 
health intake for depressive symptoms.  Depressive symptoms 
noted were as follows:  depressed mood; feelings of 
hopelessness; low self-esteem; worthless/guilty; diminished 
concentration; withdrawal; loss of interest or pleasure; 
fatigue/loss of energy; sleep disturbance; thoughts of death 
or suicide; reduced pleasurable activities; poor 
exercise/activity level.  He denied any hallucinatory 
experiences.  He was neatly dressed, groomed, alert, 
cooperative and calm.  He maintained good eye contact, and 
his speech was normal.  Affect was restricted and mood was 
depressed.  Suicidal/homicidal ideation was present but he 
denied any intent or history.  The assessment was depression 
not otherwise specified, rule out PTSD.  The examiner 
prescribed Fluoxetine.

In October 2005, the veteran underwent a PTSD VA assessment.  
It was noted that he was referred for nightmares, 
irritability, anger, anxiety and sleep problems.  On mental 
status examination, he was cooperative, made good eye 
contact, appeared moderately anxious and his foot was 
constantly tapping.  His mood appeared mildly depressed and 
he was frequently tearful during the interview relating his 
history.  The examiner diagnosed PTSD, and assigned a GAF 
score of 51, and 55 for the past year.  The examiner 
explained that the GAF score of 51 was assigned because the 
veteran was working.  The examiner opined that the veteran 
was having severe PTSD symptoms.  He had been able to 
maintain employment because he stays to himself and most of 
the time he has very little dealings with his supervisors.

On July 30, 2006, the veteran sought voluntary VA inpatient 
treatment as a result of an altercation with his son.  On 
admission, he reported having an irritable mood.  He endorsed 
feelings of hopelessness, worthlessness, poor concentration, 
decreased motivation, decreased interest, decreased appetite 
and some vague suicidal ideation without a plan.  On mental 
status examination, he was tearful at times, but pleasant and 
cooperative.  His mood was depressed, and his affect was 
congruent with decreased range and intensity.  He was 
oriented to time, person, place and situation.  His thought 
process was coherent and logical, but he was positive for 
suicidal and homicidal ideation.  He denied any current 
auditory/visual hallucinations.  His insight and judgment 
were fair.  The examiner diagnosed depression not otherwise 
specified and PTSD, and assigned a GAF score of 45.

In August 2006, the veteran sought VA outpatient treatment 
subsequent to his 5 day hospitalization.  He reported 
continuing to struggle with PTSD symptoms, including 
intrusive thoughts, occasional nightmares, avoidance 
behaviors, moderate hypervigilance, and avoiding crowds.  The 
examiner assigned a GAF score of 48.

In October 2006, the veteran underwent another VA 
examination.  The veteran reported that since retiring from 
teaching in June 2006, his psychiatric symptoms had worsened.  
He reported occasionally hearing voices telling him to 
"watch out" and "be careful."  He reported hearing the 
voices six to eight times per day, and there had been no 
change in the last six or seven years.  Since taking 
Risperdal, the voices had decreased to once or twice per day.  
He reported sleeping five to six hours per day, and noted a 
decrease in his concentration.  He reported no other symptoms 
that were bothering him.  He reported retiring in June 2006 
after working 26 years as a special education teacher, and 
had not worked since that time but reported plans to help 
people with reading or other activities.  He denied any 
activities or leisure pursuits, and reported having no 
friends outside of his family.  He reported that in July 
2006, he attempted to wreck his car but was uninjured, and 
characterized such as a suicide attempt.  He denied any 
suicidal ideation or homicidal ideation, and denied any 
intent or plan to harm himself or others.  On mental status 
examination, he was well groomed and casually dressed.  He 
smiled occasionally, but was occasionally tearful when 
speaking about incidents in Vietnam.  There was no impairment 
of his thought processes or ability to communicate.  He 
reported seeing a shadow out of the corner of his eye but 
when he looks there is nothing there.  He also reported 
auditory hallucinations which have decreased with medication.  
Such hallucinations have not interfered with his ability to 
function.  His eye contact was excellent and there was no 
inappropriate behavior.  He was well oriented to person, 
place and time.  He reported good long-term memory, but finds 
that he is very forgetful with regard to his short-term 
memory.  There was no obsessive or ritualistic behavior 
noted.  His rate and flow of speech was normal.  His voice 
was modulated and his speech showed good prosody.  He denied 
panic attacks.  He reported decreased energy, decreased 
initiative, decreased appetite, decreased sleep, decreased 
concentration, and vague suicidal ideation.  The examiner 
diagnosed PTSD, and assigned a GAF score of 55.  The examiner 
opined that it did not appear that the veteran's symptoms of 
PTSD had worsened since his last evaluation, and that his 
auditory hallucinations had improved on medication.  

On three occasions in January, March, and June 2007, the 
veteran sought follow-up outpatient treatment and endorsed 
struggling with depressed mood without suicidal ideation.  He 
reported continuing to struggle with PTSD symptoms such as 
intrusive thoughts and occasional nightmares.  He denied any 
peer network, and viewed himself as a loner.  He reported 
varied hyperarousal, and endorsed some anxiety including 
irritability.  His hypervigilance remained moderate, and he 
avoided crowds if possible.  

In July 2007, the veteran testified at a hearing before the 
Board.  He reported experiencing anxiety attacks, and 
becoming confrontational with certain people.  He reported 
that his PTSD symptoms had worsened, due in part to having 
two sons serving in the military, one in Iraq and the other 
possibly going to Iraq.  

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO rated the veteran's service-connected PTSD under the 
provisions of Diagnostic Code 9411.  The provisions of 
Diagnostic Code 9411 provide that an evaluation of 30 percent 
is warranted for anxiety disorder with occupational and 
social impairment with occasional decreased in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often, chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The Global Assessment Functioning score is a scale from 0 to 
100, reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 
4.130.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

Entitlement to an evaluation in excess of 30 percent

The Board finds that after reviewing the medical evidence of 
record and the hearing testimony of record, and in light of 
the applicable rating criteria, the preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent for the veteran's service-connected PTSD for the 
period August 16, 2004, through June 29, 2006.  Although on 
initial PTSD evaluation, the veteran reported experiencing 
auditory hallucinations, it appears that the PTSD symptoms 
during this time period do not generally fall within the 
criteria for the next higher rating of 50 percent.  In that 
regard, in order for a 50 percent evaluation to be warranted, 
the veteran's symptomatology would have to be indicative of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; impaired judgment; impaired abstract 
thinking; and, difficulty in establishing and maintaining 
effective work and social relationships.  Upon review of the 
examinations on file for this period, none of these symptoms 
were shown on objective examination.  As detailed, until his 
retirement in June 2006, the veteran was employed as a 
special education teacher, and had been employed for over two 
decades.  Although acknowledging that he tended to avoid 
coworkers and deemed himself a loner socially and 
occupationally, his ability to function was not impaired.  He 
was cooperative, made good eye contact, expressed himself 
well, and there were no findings of impaired judgment or 
impaired abstract thinking.  He denied any panic attacks, 
impaired impulse control or mood disorders.  Although he 
admitted to drinking alcohol each day, such drinking did not 
appear to interfere in his full time occupation as a teacher.  
As discussed, during this period, the veteran's PTSD was 
mainly manifested by nightmares, sleep problems, 
irritability, paranoia, and moderate anxiety.  Upon an 
initial diagnosis of PTSD in December 2004, the examiner 
assigned a GAF score of 65, which was indicative of mild 
symptoms or some difficulty in social, occupational, or 
school functioning.  The examiner noted that the veteran was 
fully employed, and that stress the veteran felt with regard 
to possibly losing his job was due to a national program, not 
to his PTSD symptomatology.  The examiner characterized the 
veteran as having moderate psychosocial impairment with 
avoidance of socialization activities and difficult family 
relationships.  

Approximately 10 months later, the veteran underwent a PTSD 
assessment.  He continued to complain of nightmares, 
irritability, anxiety and sleep problems.  But on mental 
status examination, he was able to express himself and was 
cooperative, although he appeared anxious and was frequently 
tearful during the interview.  The examiner assigned a GAF 
score of 55 for the past year, and 51 at the time of the 
examination due to the fact that he was employed at that 
time.  Although the examiner opined that the veteran was 
having severe PTSD symptoms, such scoring was indicative of 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The Board notes, 
however, that a GAF score reflects merely an examiner's 
opinion of functioning levels and in essence represents an 
examiner's characterization of the level of disability that 
by regulation is not, alone, determinative of the appropriate 
disability rating.  See Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  Nevertheless, it is noted that a disability 
rating depends on evaluation of all the evidence, and an 
examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage disability rating 
to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  
Unfortunately, the mental status assessment did not contain 
sufficient detail to distinguish the symptomatology 
experienced in December 2004, as compared with the October 
2005 assessment.  Moreover, VA outpatient treatment records 
do not reflect that the veteran sought PTSD treatment during 
this time period.  In the Board's view, for the period August 
16, 2004, through July 29, 2006, the demonstrated PTSD 
symptomatology does not meet he regulatory criteria for a 
rating in excess of 30 percent.  

Entitlement to an evaluation in excess of 50 percent

From July 30, 2006, the objective findings and subjective 
complaints of record, support a finding that the veteran's 
PTSD results in significant impairment of both occupational 
and social functioning.  As detailed hereinabove, 
approximately 8 months after the October 2005 PTSD 
evaluation, the veteran retired from his employment as a 
teacher.  Thereafter, the evidence reflects that he attempted 
suicide in July 2006 when he attempted to crash his vehicle, 
and on July 30 was hospitalized for five days subsequent to 
an altercation with his son.  At the time of admission, his 
GAF score was 45 denoting serious symptoms, and shortly after 
his discharge, a GAF score of 48 was assigned.  A few months 
after his hospitalization, the examiner noted that his 
symptoms of PTSD had not worsened since the last evaluation, 
and that his complaints of auditory hallucinations had 
improved with medication.  The examiner assigned a GAF score 
of 55.  Upon review of the VA examination reports, VA 
outpatient treatment records, and VA inpatient treatment 
records from July 30, 2006 to the present, the records seem 
to reflect that the veteran's PTSD has varied from moderate 
to severe symptomatology.  It is apparent that based on the 
objective findings and subjective complaints, his PTSD 
symptoms appeared to worsen shortly after his retirement.  
The veteran has claimed that he eventually retired in June 
2006 because of a worsening of his PTSD symptoms.   

While acknowledging that VA outpatient treatment records 
reflect that his symptoms related to PTSD have appeared to 
improve in recent months due to continued therapy and 
medication, he still continues to experience depressive 
symptoms, hypervigilance, intrusive thoughts, nightmares, 
social isolation, hyperarousal, and endorsed some anxiety 
including irritability.  While acknowledging the October 2006 
VA opinion that the veteran's PTSD had not worsened since the 
last evaluation, it is not known whether the last evaluation 
referred to is in August 2006, or the last VA examination in 
December 2004.  

When considered in view of the reasonable doubt provisions of 
38 U.S.C.A. § 5107(b), the evidence leads the Board to 
conclude that the disability picture resulting from the PTSD 
approximates occupational and social impairment with 
deficiencies with reduced reliability and productivity so as 
to warrant a 70 percent disability rating from July 30, 2006.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board 
acknowledges that not all of the criteria for a 70 percent 
rating were met from July 30, 2006; however, as noted 
earlier, the listed criteria are examples of the types and 
degree of the symptoms.  From July 30, 2006, the PTSD 
symptoms resulted in a disability picture which more nearly 
approximated the criteria for a 70 percent rating. 

The Board is compelled to conclude, however, that a 
disability rating in excess of 70 percent is not warranted.  
The veteran's PTSD is essentially manifested by difficulty in 
adapting to stressful circumstances, especially in a worklike 
setting, anxiety, irritability, anger, social detachment, and 
inability to establish and maintain effective relationships.  
Nevertheless, the objective VA examinations of record, along 
with VA outpatient records, do not reveal occupational and 
social impairment with deficiencies in most areas due to PTSD 
symptoms listed in the schedular criteria for a 100 percent 
rating (outlined above).  In fact, there has been no 
demonstrated gross impairment in thought processes or 
communication, grossly inappropriate behavior, persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, disorientation to time or 
place, memory loss for names of close relatives, own 
occupation, or own name.  While acknowledging that the 
veteran has experienced auditory hallucinations, such had 
improved with medication.  Moreover, despite his July 2006 
suicide attempt and altercation with his son, subsequent 
examination reports did not reflect any suicidal or homicidal 
ideation or plans.  The demonstrated symptomatology 
consistently reflects that the veteran's PTSD is manifested 
by severe, but not total, difficulty in social and 
occupational functioning.  Indeed, the veteran has 
consistently been fully oriented and was able to establish 
rapport with examiners.  He appears to have taken an active 
role in continuing o seek mental health treatment, and take 
medication for symptomatology.  In consideration of the 
subjective and objective symptomatology of record, the 
veteran's PTSD is not indicative of occupational and social 
impairment rising to the level required for a 100 percent 
disability rating under the rating criteria.


ORDER

Entitlement to a 70 percent disability rating for PTSD, 
effective July 30, 2006, is warranted.  To this extent, the 
appeal is granted, subject to VA laws and regulations 
governing payment of monetary benefits. 

Entitlement to a disability rating in excess of 30 percent 
for PTSD for the period August 16, 2004, through July 29, 
2006, is not warranted.  To this extent, the appeal is 
denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


